UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2013 ARUBA NETWORKS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33347 02-0579097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1344 Crossman Ave. Sunnyvale, CA 94089 (Address of principal executive offices, including zip code) (408) 227-4500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On December 5, 2013, Aruba Networks, Inc. (“Aruba” or the “Company”) held its Annual Meeting of Stockholders for its fiscal year ended July 31, 2013 (the “Annual Meeting”).At the Annual Meeting, there were represented, either in person or by proxy, 100,666,352 shares of the Company’s common stock (“Common Stock”) out of a total of 110,092,031 shares of Common Stock outstanding and entitled to vote at the Annual Meeting, or approximately 91% of the shares outstanding and entitled to vote.The Company’s stockholders voted on the following three proposals presented at the Annual Meeting, casting their votes as follows: Proposal One – Election of Directors The table below presents the voting results of the election of eight directors to Aruba’s Board of Directors by the Company’s stockholders: Nominee Votes For VotesWithheld BrokerNon-Votes Dominic P. Orr Keerti Melkote Bernard Guidon Emmanuel Hernandez Michael R. Kourey Willem P. Roelandts Juergen Rottler Daniel Warmenhoven Proposal Two – Ratification of Appointment of Independent Registered Public Accounting Firm The Company’s stockholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending July31, 2014 by the following votes: Votes For VotesAgainst Abstentions BrokerNon-Votes — Proposal Three – Non-Binding Advisory Vote on Executive Compensation The Company’s stockholders cast their votes with respect to the non-binding advisory vote on executive compensation as follows: Votes For VotesAgainst Abstentions BrokerNon-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARUBA NETWORKS, INC. Date: December 10, 2013 By: /s/ Ava M. Hahn Ava M. Hahn General Counsel and Secretary
